Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
2.	This action is responsive to remarks filed 12/21/2021.  A terminal disclaimer has been filed and approved.
Allowable Subject Matter
3.    Claims 1 -18 are allowed.
4.    The following is an examiner’s statement of reasons for allowance: the case is allowed as it teaches generating a time stretched or frequency transposed synthesis subband signal from an analysis subband signal.
Regarding claim 1, the provided Nagel NPL (the closest art of record) teaches A harmonic bandwidth extension method for audio codecs that performs spectral stretching using the LF spectrum, phase vocoders, and hop sizes (Section 3.1).
However the reference does not teach the specific limitations of the claims such as providing an analysis subband signal which is associated with a frequency band of the input audio signal; wherein the analysis subband signal comprises a plurality of complex valued analysis samples at different times, each having a phase and a magnitude.
Therefore the closest art of record does not teach or make obvious the limitations of the claim.

The dependent claims are allowed as they further limit the independent claims.

5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN A ROBERTS whose telephone number is (571)270-7541.  The examiner can normally be reached Monday-Friday 9-5 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on 571-272-7516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SHAUN ROBERTS/
Primary Examiner, Art Unit 2655